Citation Nr: 0118706	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  99-02 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to additional Dependency and Indemnity 
Compensation (DIC) on the basis of legal guardianship.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and J. C. 



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which determined that the appellant was entitled 
to DIC compensation benefits as a surviving spouse with no 
dependents.  The notice of disagreement was received in 
September 1998, the statement of the case was issued in 
October 1998, and a substantive appeal was received in 
November 1998.


REMAND

The Board notes that on an Appeal to Board of Veterans' 
Appeals (VA Form 9) received in November 1998, the appellant 
checked the appropriate boxes to request a hearing before a 
Member of the Board at the RO.  The record shows that the 
appellant was then afforded a RO hearing in February 1999.  
However, the claims file does not show that she was placed on 
the list of those waiting for a Board hearing at the RO, that 
she withdrew her Board hearing request, or that she in any 
manner indicated that she was accepting the February 1999 RO 
hearing in place of a Board hearing.  

In order to clarify this matter and avoid an unnecessary 
remand, the Board wrote the appellant and her representative 
in June 2001.  The Board's letter requested clarification and 
included language to the effect that if a response to the 
Board's letter was not received within 30 days, the Board 
would assume that the appellant still wanted a Board hearing 
at the RO and would remand the case for such a hearing.  The 
letter to the appellant was returned as undeliverable, and no 
response was received from the appellant's representative.  
Under the circumstances, the Board must view the record as 
showing a clear still-active request for a Board hearing at 
the RO. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate 
action, including contacting the 
appellant's local representative, to 
ascertain the appellant's current 
address.  In this regard, the Board notes 
that the claims file suggests that the 
appellant may still be receiving VA 
monetary benefits and a check of 
appropriate VA records regarding such 
payments may facilitate ascertaining the 
appellant's current address. 

2.  The appellant should be scheduled for 
a Board hearing at the RO.  She and her 
representative should be notified in 
writing to the date, time and location of 
the hearing, and a copy of the 
notification letter should be associated 
with the claims file. 

3.  After the hearing is conducted, or if 
the appellant cancels the hearing or 
fails to appear, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to afford the appellant a Board 
hearing at her request.  The appellant and her representative 
have the right to submit additional evidence 


and argument in support of the matters addressed by the Board 
in this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




